15-176
United States v. Brown

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



       At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
22nd day of February, two thousand sixteen.

Present:    ROSEMARY S. POOLER,
            ROBERT D. SACK,
                        Circuit Judges.
            KATHERINE POLK FAILLA,1
                        District Judge.
_____________________________________________________

UNITED STATES OF AMERICA,

                                Appellee,

                         v.                                                 15-176-cr

JAROD BROWN,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:        Arza Feldman, Feldman and Feldman, Uniondale, NY.

Appearing for Appellee:         Jonathan N. Francis and Sandra S. Glover, Assistant United States
                                Attorneys, for Deirdre M. Daly, United States Attorney for the
                                District of Connecticut, New Haven, CT.

Appeal from the United States District Court for District of Connecticut (Eginton, J.).
1
 The Honorable Katherine Polk Failla, United States District Court for the Southern District of
New York, sitting by designation.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Jarod Brown appeals from the January 15, 2015 judgment of the United States District
Court for the District of Connecticut (Eginton, J.), convicting Brown of unlawful possession of a
firearm by a convicted felon. On appeal, Brown argues that the evidence was insufficient to
support his conviction. We assume the parties’ familiarity with the underlying facts, procedural
history, and specification of issues for review.

        “[A] defendant challenging the sufficiency of the evidence that led to his conviction at
trial bears a heavy burden, as the standard of review is exceedingly deferential[.]” United States
v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (citations and internal quotation marks omitted). “In
evaluating a sufficiency challenge, we must view the evidence in the light most favorable to the
government, crediting every inference that could have been drawn in the government’s favor,
and deferring to the jury’s assessment of witness credibility and its assessment of the weight of
the evidence.” Id. (internal quotation marks omitted). “Although sufficiency review is de novo,
we will uphold the judgment[] of conviction if any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt[.]” Id. (citations and internal quotation
marks omitted).

        The evidence viewed in the light most favorable to the government established that, upon
stopping Brown’s vehicle, police officers observed Brown “looking back at the police cruiser
and moving around the interior of the Honda frantically, as i[f] he was attempting to conceal
something.” Presentence Report ¶ 7. Brown refused to cooperate with police during the stop and
then sped away from the scene. Brown then crashed his car into a fence and continued to flee on
foot. As officers chased Brown, they observed him “clutching his right side.” Presentence Report
¶ 9. One officer then saw Brown make a throwing motion, and the police later found a gun near
where the officer saw Brown make the throwing motion. Moreover, even though Brown claimed
he fled because his vehicle contained marijuana, no contraband was found on his person or in his
vehicle. Based on this evidence, a rational juror could have concluded beyond a reasonable doubt
that Brown possessed a firearm.

        We have considered the remainder of Brown’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2